Citation Nr: 0728163	
Decision Date: 09/07/07    Archive Date: 09/14/07

DOCKET NO.  99-01 259	)	DATE
	)
	MERGED APPEAL	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.	Evaluation of inguinal hernia, left, post-operative, which 
is currently 30 percent disabling.  

2.	Evaluation of left carpal tunnel syndrome, which is 
currently 30 percent disabling.

3.	Evaluation of right carpal tunnel syndrome, which is 
currently 20 percent disabling.  

4.	Service connection for chronic obstructive pulmonary 
disease (COPD).

5.	Service connection for hypertension.

6.	Service connection for a heart disorder due to service-
connected nicotine dependence.

7.	Service connection for a heart disorder as due to the use 
of tobacco products during service.  

8.	Entitlement to a total disability rating based on 
individual unemployability (TDIU) due to service-connected 
disabilities.  


REPRESENTATION

Veteran represented by:	Virginia A. Girard-Brady, 
Attorney at Law


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Christopher McEntee, Associate Counsel 


INTRODUCTION

The veteran had active service from April 1965 to March 1967.               

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio.      

In March 2005, the Board denied the veteran's claims for 
service connection for a heart disorder, and his claim for a 
TDIU.  The veteran appealed this decision to the U.S. Court 
of Appeals for Veterans Claims (Court), which, in an Order 
dated in February 2007, remanded the matter to the Board for 
further development.  The Court agreed with a joint motion 
filed in January 2007 stating that additional medical inquiry 
was necessary with regard to the veteran's claims that his 
heart disorder relates to his tobacco use during service and 
to his service-connected nicotine dependence.  

In the interim between the Board's March 2005 decision and 
the Court's February 2007 remand, the veteran appealed to the 
Board additional claims.  In an October 2006 substantive 
appeal, the veteran appealed service connection claims for 
COPD and hypertension, and the increased rating claims noted 
above.  With regard to his service connection claims for COPD 
and hypertension, the veteran argues that these disorders 
also relate to his tobacco use during service, and to his 
service-connected nicotine addiction.  

Following review of the record, the Board has determined that 
the appealed issues in this matter must be REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.  
VA will notify the veteran if further action is required.


REMAND

For each of the claims on appeal, the veteran must receive a 
letter in compliance with the Veterans Claims Assistance Act 
of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107 (West 2002).  See also Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), and Quartuccio v. Principi, 16 Vet. 
App. 183 (2004).  

Moreover, as noted earlier, the Court remanded to the Board 
the veteran's service connection claims for a heart disorder.  
Additional medical inquiry is needed for these claims.  The 
Board also finds additional medical inquiry necessary for the 
veteran's service connection claims for COPD and hypertension 
as the veteran's theory of recovery for these claims is the 
same for his service connection claims for a heart disorder - 
i.e., that tobacco use during service and service-connected 
nicotine dependence relate to these disorders.   

Accordingly, the case is REMANDED for the following action:

1.  The RO should review the record and 
ensure that all notification 
requirements under the VCAA are 
satisfied for each of the claims on 
appeal in this matter.    

2.  The veteran should be scheduled for 
a VA examination with an appropriate 
specialist in order to determine the 
nature, severity and etiology of any 
COPD, or any heart or hypertension 
disorder.  The claims file must be made 
available to and reviewed by the 
examiner in conjunction with the 
examination, and the examination report 
should reflect that such a review was 
made.  All pertinent symptomatology and 
findings should be reported in detail.  
Any indicated diagnostic tests and 
studies should be accomplished.  The 
veteran's complaints should be recorded 
in full.  
 
3.  The examiner should then advance an 
opinion as to the likelihood (likely, as 
likely as not, not likely) that any of 
the disorders relates to the veteran's 
tobacco use during service.  The examiner 
should provide a complete rationale for 
conclusions reached.   

4.  The examiner should also advance an 
opinion as to the likelihood that the 
veteran's service-connected nicotine 
dependence relates to (e.g., aggravates) 
any of the disorders at issue in this 
remand.  The examiner should provide a 
complete rationale for conclusions 
reached.   

5.  The RO should then readjudicate the 
issues on appeal, to include the 
veteran's still-outstanding claim for a 
TDIU.  If a determination remains 
unfavorable to the veteran, the RO 
should issue a Supplemental Statement 
of the Case that contains notice of all 
relevant actions taken, including a 
summary of the evidence and applicable 
law and regulations considered 
pertinent to the issue(s).  An 
appropriate period of time should be 
allowed for response by the veteran and 
his representative.  Thereafter, the 
case should be returned to the Board 
for further appellate consideration, if 
in order. 

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006). 



_________________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



